ACCEPTED
                                                                                             01-15-00583-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        8/20/2015 3:48:18 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                No. 01-15-00583-CV

                            In the First Court of Appeals                FILED IN
                                                                  1st COURT OF APPEALS
           THE HONORABLE MARK HENRY,COUNTY                      JUDGE HOUSTON,
                                                                         OF      TEXAS
                                                                  8/20/2015 3:48:18 PM
                             GALVESTON COUNTY,                    CHRISTOPHER A. PRINE
                                                                          Clerk

                                               Appellant

                                          v.

                        THE HONORABLE LONNIE COX,

                                               Appellee

                      From the 56th Judicial District Court of
                  Galveston County, Texas, Cause No. 15CV0583

                    OBJECTION TO SECOND AND “FINAL”
                        MOTION TO EXTEND TIME

                                         And

                  RENEWED MOTION TO ENFORCE
           TEMPORARY INJUNCTION UNDER TRAPs 29.3 and 29.4


TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee and this counsel would ordinarily not bother the Court with

objections to a motion for extension. However, this case and the present motion,

however, are different. The most recent motion is not only a transparent attempt at

tactical delay, but outright financial extortion of one or more trial judges in

Galveston County. See Exhibit “G”, extract of August 19, 2015 County




                                           1
Commissioners Court Meeting. The traditional principles of forbearance no

longer apply to this dispute.

                                      Background

      Compliance with the injunction of July 6, CR 239 ff, was initially half

hearted, with the Director of Justice Administration Bonnie Quiroga only gradually

given keys, computers and a promise of pay to be delivered on July 21.

      Then, on July 14, 2015, Mr. Joseph Nixon of the firm of Beirne Parson &

Maynard entered as counsel and declared that Appellant would ignore the

injunction. See letter of Joseph Nixon, July 14, 2015, Exh. A. Thereafter, Ms.

Quiroga’s pay was denied, her computer access cut off, her phone cut off, and she

was ousted from her previous quarters to a subsidiary room on the third floor of the

Galveston County Justice Center.

      On July 30, 2015, Counsel Nixon sent a letter (Exh. D) inviting Appellee

Cox to “hire” a justice administrator at the same salary –slightly over $63,000—

which the trial court had found to be arbitrary and a deliberate attempt to control

the hiring process. CR 329, 333, p. 4, para. 4 (“…Respondent Henry abandoned

his plan to force a hand-picked candidate as the judiciary’s chief administrative

officer, yet, used the ability to set the slary for the new position at a sufficiently low

salary salary to continue to control the hiring process.”)




                                            2
      A few weeks later, County HR Director Peri Bluemer emailed Judge Cox

with a similar suggestion. See Exh. E, Bluemer email of August 11, 2015. That

email and its attachment from County Legal Director Robert Boehmer contain a

suggestion that the County might artificially superimpose bureaucratic procedures

to delay and the “reappointment” of individuals to the same jobs they presently

hold but under different titles. The implicit threat is that some individuals might

be without jobs and without pay, and publicly held hostage along with the

administration of court functions in this dispute.

      In response, this counsel sent a letter (Exh. F) to Mr. Nixon at 9:20 a.m.

August 19, 2015, advising that the proposals of Ms. Bluemer and Mr. Nixon were

violative of the injunction, and suggesting that any such actions should be

preceeded by application to the trial court—at which time evidence could be heard

regarding all violations to date of the inujunction. The present Motion followed

about an hour later, at 10:48 a.m.

                             No Basis for “”Extension”

      The August 19 Motion for a “Final” Extension does not even try to satisfy

the requirements of TRAP 10.5. The Reporter’s record was filed on July 17, 2015.

Appellant’s counsel has previously indicated that he had an important briefing

commitment at the end of July.




                                          3
      Appellee accepts for these purposes and for the sake of argument that

Appellant’s counsel was “out of the office” and presumably out of commission for

all of August 10. That single day is not a significant factor when one has about 20

working days to prepare a brief in an accelerated appeal.

      Appellant’s counsel cites no other specific assignments or deadlines which

have absorbed his time.

      However, since July 31, 2015, Appellant and his counsel have attempted to

delay the progress of this accelerated appeal. See, e.g., the tediously captioned

“Motion to Abate, Etc.” filed on August 3, 2015.

      Since July 31, Appellant has had 13 working days --arguably minus one for

a dental appointment out of the office—and has nine days remaining. One can do

a lot of briefing in 20 days, yet Appellant insists now on an extension taking the

briefing deadline past September 1.

      Why? The answers are revealing and disturbing.

                                  Tactical Delay—SB 1913

      From the email of Ms. Bluemer and the attached email of Legal Director

Robert Boehmer, it is apparent that Appellant wants to delay briefing past the

initial effective date of SB 1913. Senate Bill 1913 as signed codifies the

constitutional authority of the trial judges to select staff personnel for the position

of Justice Administrator and similar, but retains—as it must under the


                                            4
constitution—funding authority with the Commissioners’ Court. It appears to be

the objective of Appellant, per Ms. Bluemer’s missive, to superimpose procedures

to hobble the “appointment” of people who are and have been doing the work in

question for some time, i.e., to control the hiring process and further to control that

process by the imposition of arbitrary and unreasonably low salaries. See

Temporary Injunction, CR CR 329, 333, p. 4, Para. 6.

                                  Lawyers’ Money

      An even less inspiring reason is the bonanza which this case has become for

Appellant’s and numerous counsel. See Exhibit C, a reprint of the Galveston

County Daily News Article of Sunday, August 8 2015. To date, the County has

spent c. $177,000 in the mandamus proceeding and the case now on appeal. In a

two week period, the firm of Baker & Hostetler had seven attorneys working on

this case, and has been paid c. $147,000. A single attorney working at $550 per

hour charged and was paid c. $73,000 for his work over a two week period-- all of

which produced the Temporary Injunction of July 6.

                                   Judges’ Money

      The response of Appellant to the public outcry over the fees paid to lawyers

has been to violate wholesale the separation of powers clause by attempting to

threaten one or perhaps all of Galveston’s trial judges with economic retaliation.




                                           5
      At the Commissioners’ Court meeting of Wednesday, August 19, Appellant

and other Commissioners openly speculated about denying the trial judges the

$18,000 per year supplement which has been paid for some years—ostensibly to

defray the legal fees mentioned above. See Transcript, attached as Exhibit G

hereto, and in particular pp. 5-6:

      COMMISSIONER GIUSTI: How Much?
      COMMISSIONER DENNARD: That’s the discussion. I think one factor
      is the amount of attorneys fees that we’re incurring.
      COMMISSIONER GIUSTI: We’re incurring more attorney’s fees because
      you are having for [sic] trials.
      JUDGE HENRY: No. We are incurring attorney’s fees because one of them
      sued me.
      COMMISSIONER GIUSTI: Oh, those fees. This could kind of look pretty
      Retaliatory, huh?
      COMMISSIONER DENNARD: I don’t think it’s a question of retaliatory. I
      think it’s a question of somebody has got to pay the bill. So where are those
      going to come from. Are they going to come out of general revenues or are
      they going to come out of the – come from the folks who are responsible for
      the costs?

      The proceedings of August 19, Exhibit G, reveal the objective of

Appellant—to turn trial judges into subservient vassals of the Commissioners

Court. If one reads the transcript as favoring selective denial of a supplement to

only one or a few of the trial judges, it would be a clear instance of direct and

unconstitutional influence. On the other hand, if the $18,000 supplement were

denied to all judges, it would simply be collective extortion against the entire

judiciary of Galveston County.



                                           6
                         Renewed Motion for Enforcement
                           Under TRAPs 29.3 and 29.4

      Until now, this Honorable Court appears to have indulged in an assumption

of good faith and responsible behavior on the part of Appellant and those acting

with him. That assumption is no longer warranted. It is now even more obvious

that Appellant Henry and others are trying to “game” the system by

administratively dismantling the Justice Administration System and superimposing

administrative requirements and financial sanctions which will hold the trial courts

and the justice system hostage.

                                        Prayer

      The Court is urged to promptly DENY the latest Motion by Appellant, and

further is re-urged to refer this case to the District Court for enforcement, or

alternatively for hearings, receipt of evidence, and a report to this Court of

Appeals, under TRAPs 29.3 and 29.4.


                                                             Respectfully submitted,
                                                                /s/ Mark W. Stevens
                                                                   Mark W. Stevens
                                                                     TBN 19184300
                                                                        P. Box 8118
                                                            Galveston, Texas 77553
                                                                      409.765.6306
                                                                  Fax 409.765.6459
                                               Email: markwandstev@sbcglobal.net
                                                                        Counsel for
                                                            th
                                        Lonnie Cox of the 56 Judicial District Court


                                           7
                            Certificate of Compliance

     The foregoing instrument in relevant parts contains 1,334 words in Times
New Roman Type, with text double spaced and extended quotes in 2.0 spacing.


                                                               /s/ Mark W. Stevens

                                                                 Mark W. Stevens

                              Certificate of Service

        The foregoing was efiled and e-mailed PDF to Mr. Edward Friedman on
August 20, 2015 at efriedman@bakerlaw.com, and also to James P. Allison
(j.allison@allison-bass.com) ; J. Eric Magee (e.magee@allison-bass.com); and
Phillip Ledbetter (p.ledbetter@allison-bass.com) and N. Terry Adams, Jr. at the
firm of Beirne Maynard Parsons LLP (tadams@bmpllp.com) . An additional copy
of this instrument has been served via email to Mr. Joseph M. Nixon at the firm of
Bierne, Maynard & Parsons (jnixon@bpmllp.com) and to James P. Allison at
j.allison@allison-bass.com.
                                                               /s/ Mark W. Stevens

                                                               Mark W. Stevens

                                     Exhibits

A     Joseph Nixon Letter of July 14, 2015
B     Mark Henry Memo to County Auditor July16, 2015
C     Galveston County Daily News Article, August 8, 2015
D     Joseph Nixon Letter of July 30, 2015
E     Peri Bluemer email of August 11, 2015
F     Mark W. Stevens Letter to Mr. Nixon of August 19, 2015
G     Transcript of Commissioners Meeting of August 19, 2015




                                        8
                                     BEIRNE, MAYNARD & PARSONS. L.L.P.
                                           1300 POST OAK BOULEVARD
                                                 SUITE 2500
                                         HOUSTON, TEXAS 77056-3000

                                                (713) 62;3-0887                   DIRECT D,AL: (71;3) 871-6609
                                                                                   EMAIl...:   JN1XQJ/toI@BMPLLP,CON
                                               FAX (713) 960-15':7
         SOARf:) CERTIFIED
          CiVIL TRIAL LAW
TEXAS SOARO OF L.EGAL SP£CIAl..IZAT'ON



                                                July 14, 2015


Mark W. Stevens                                                      VIA FIRST CLASS MAIL,
Attorney at Law                                                      CERTIFIED MAIL,
P.O. Box 8118                                                        FACSIMILE (409) 765-6459, AND
Galveston, Texas 77553                                               EMAIL markwandstev@sbcglobal.net

          Re: 	     Cause No. 15CV0583; The Honorable Lonnie Cox, Local Administrative Judge,
                    Galveston Co. v. The Honorable Mark Henry, County Judge, Galveston County;
                    in the 56th Judicial District Court of Galveston County, Texas

Dear Mr. Stevens:

        I now represent the Honorable Mark Henry in the above-referenced case and have
attached for your review a file-stamped copy of the Notice of Appeal which was filed on July 13,
2015. Because the appeal is based upon the court's denial of the plea to the jurisdiction and the
trial court's incorrect assumption of subject matter jurisdiction, the entire proceeding, including
the application of the temporary injunction, is stayed pursuant to Tex. Civ. Prac. & Rem. Code §
51.014(aX8) and (b). You should further note that the filing of the notice of appeal suspended
the temporary injunction pursuant to Tex. R. App. P. 29.1 (b) and Tex. Civ. Prac. & Rem Code §
6.001(b)(4).

         Accordingly, Ms. Bonnie Quiroga will no longer be allowed access to Galveston County
facilities, office or infrastructure other than that which is accessible to the public. She is, of
course, not considered an employee of the County, has no job function or duties, and will not
receive a salary or benefits from the County.

        I realize it is not necessary for you to remind your client that this matter is no longer in
either his jurisdiction or the jurisdiction of the trial court, if it ever was. Accordingly, any
attempt to unilaterally enforce the temporary injunction by way of a new, ex parte verbal or
written order will be met with the most rigorous of opposition utilizing all lawful means
necessary to protect the civil rights of those who are County employees.

          If you have any questions, please do not hesitate to contact me.

                                                   Very truly yours,

                                                    ~14~[A,~ 

                                                   Joseph M. Nixon

2198919v.19999991114011
                                                                  EXHIBIT "A" P. 1/4

                                                                                                              A
                                                                                   Flled: 7113/20158:13:35 PM
                                                                                JOHN D, KINARD - District Clerk
                                                                                       Galveston County, Texas
                                                                                         Envelope No. 6048080
                                                                                                By: Shaiija Dixit
                                                                                          7/14120159:35:54 AM

                                    CAUSE NO, 15-CV-0583

THE HON. LONNIE COX                             §        IN THE DISTRICT COURT OF
                                                §
         PLAINTIFF,                             §
                                                §
v.                                              §        56TH JUDICIAL DISTRICT
                                                §
THE HON. MARK HENRY, COUNTY                     §
JUDGE OF GALVESTON COUNTY,                      §
                                                §
         DEFENDANT. 	                           §        GALVESTON COUNTY, TEXAS


                                    NOTICE OF APPEAL

         Defendant, The Honorable Mark Henry, County Judge of Galveston County, files

this Notice of Appeal, pursuant to section 51.014(a)(8) of the Texas Civil Practice and

Remedies Code and Rules 25.1 and 26.I(b) of the Texas Rules of Appellate Procedure,

and would respectfully show the Court as follows:

         1.       Defendant, The Honorable Mark Henry, County Judge of Galveston County

desires to appeal this Court's Order, signed June 23, 2015, that denies his Plea to the

Jurisdiction in the above-captioned matter.

         2.       Defendant appeals to the First or Fourteenth Court of Appeals in Houston

Texas.        Defendant believes this interlocutory appeal should go to the First Court of

Appeals because Defendant has previously filed a related (a) original proceeding, and (b)

interlocutory appeal in the First Court of Appeals- both arising from this same case:

                  a	     No. 0 1-14-00820-CV; In re Galveston County Judge Mark Henry, et
                         al.; and

                  b. 	   No. Ol-15-00583-CV; The Honorable Mark henry, Judge of
                         Galveston County v. The Honorable Lonnie Cox.



                                                              EXHlBIT ttA') P. 2/4
        3.   A copy of this Notice of Appeal has been served on all parties to the

proceeding from which this interlocutory appeal is taken. See TEX. R. APP. P. 2S.l(e),

28.1 (b).

        4.   This interlocutory appeal is an accelerated appeal under Rule 28.1 of the

Texas Rules of Appellate Procedure and is not a parental termination or child protection

case. TEX. R. ApP. P. 28.1, 25.1(d)(6).

       5.    This interlocutory appeal results in an automatic stay of all proceeding in the

trial cOUli during the pendency this appeal. TEX. Crv. PRAC. & REM CODE §51.014(b),

(c).

                                              Respectfully submitted,

                                              BAKER & HOSTETLER LLP
                                            By: //s/ Edward L. Friedman
                                                 Edward L. Friedman
                                                 Texas Bar No. 07462950
                                                 efriedman@bakerlaw.com
                                                 811 Main Street
                                                 Suite 1100
                                                 Houston, Texas 77002~6111
                                                 Telephone: 713.751.1600
                                                 Facsimile: 713.751.1717
                                              Attorney tor Defendant
                                              The Honorable Judge Mark Henry




                                                 Exhibit "'Nfl, 3/4



                                            2

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appeal was
sent to all counsel of record by email and facsimile on this 13th day of July, 2015 as
follows:

                                            /s/ Edward L. Friedman
                                            Attorney for Defendant
                                            The Honorable Judge Mark Henry




                                                     EXhibit flAil P. 4/4




                                            3

                                       MEMORANDUM 





TO:               Kevin Walsh,
                  Galveston County Treasurer

FROM:             Mark Henry,
                  Galveston County Judge

DATE:             July 16,2015

RE:               Payroll for Unfunded and Unauthorized County Positions



        As you are aware, the County may not payor authorize salary disbursements to
individuals who are neither county employees nor hold positions for which the county has not
authorized payment. I have attached for your review a copy of the certified minutes from the
Commissioner's Court meeting held on June 13, 2015. As you can see from these minutes, the
Commissioner's Court voted for and issued an order removing from the budget the salary and
position of Director of Judicial Administration. Previously, Ms. Bonnie Quiroga had been
dismissed from that position, also by vote and order passed by the Commissioner's Court.

         Although ancillary orders from District Courts have issued, those orders are suspended
by the application of Tex. Civ. Rem. & Prac. Code §§ 6.001(b)(4) and 51.014(a)(8) and (b) and
Tex. R. App. 29.1 (b). Additionally, the Commissioner's Court has not voted to reinstate Ms.
Quiroga, her salary, or the position of Director of Judicial Administration. As one member of the
Commissioner'S Court may not revoke or reverse the express order of a prior decision of the
Commissioner's Court, the county should not disburse any payment, salary or funds whatsoever
to Ms. Quiroga until such time as the entire Court has voted and ordered to do so. To date, a vote
to alter the Commissioner's Court orders ofJune 13, 2015 has not occurred.




                                                  UBJECTION TO    MEDIATION~txh;b1t        UB   U




2199867v.J 9999991ll4()1l

                                                                                                    B
C01JNTYBILL
Cootim.ledfrompage A1
,minedtheiudependence
 ofth.e,~iA.,·.·". ;··.· . ' . 

    ......... }'t~aary;
 ":Il1e~ has.racked 

upa~tal~f~197,159.90 

inj~.teessin~ 1ile 

~g.stattOO. 'ac­
         .
cording to dDcuments      peIlate court inHouston, 
                                            ··.totaJ.ot~3,960/He·said .i(\wal
obtaine<l 'by .'!he .DajIywhere an.other1a.w.,tinu 
                                              ~~j •.• ·at¥>tn~ Qilird
News. .' A majority ·of is now 'repr~tiri¢ ~ 
                    A~(}ile:~~.··tlje (~bUledto the~~~· ..~edj
the cost' camefu>m' one county; TotallegalCQSlis. 
                                               <::o\lld be·consideredun.- gqvei1
trial. Baker & Hostetler, obtained' ·.by The .·.Daily 
         tQ.~*·;~~·];)()$i~ <::onFon3l>le .,Ill~!·,cobSti
a national law finn with News do notincludefees. 
                                                ipg.. .aju~ge . £oUi4 ,•.~~. .''being
Houston office, billed incun-edby.· 
                   'cQJ:m:rtiS&j~el;$'.". "",_~_....,,_,... 'tn. alaw$ilttnatthefees«We
the countY $147,102.10 firm becauSe 
                                                                                               eratiol
for two weeks of·wOJ:~ 
                                                                                                            ~lli();
completed byasev~~<.. ,.. ' 
                                                                                 to;tfuJtliS5iiooiers 'public
member legat~Jt
                                        steI~Hts·~enn~~· .ae'en<li;)4                                              .badly
includes           . ,
                                                                                                                                    nards
                                                                                                                                   · •. 0Iar
                                                                                                                                   ~tc

 in court dmriril~" 

 trialin 

 ney . earned . •.• 

 $73,000. 

   Connnission~?·:Ry.m.: 

 Dennard     and.·'.~ 

 Clark blamed Cox . for 

 the· co~ytrialb~ 

 he. sued County Judge. 

 Mark Henry; formgthe 

 county to hire outskle. 

 legal counseL Cox ~ , 

 attempting to stop com:­

 missioners from dis.: ' 

 o~his~\IIt or4et: 

 reiJlstatiI:lg~ .;...             Sup~reil'lte';(XJUr't •., ··'W;mcn·· 

   "Does (Cox) tb.inkit's 

 worth it.for him. to De .• 

 suing?"· Dennard . 'said 

 "Were spending the 

 money because· we got; 

 sued:' 

   However;       ~riimis-,; 

 sioners 10st the case. A ••       >;<U'L •• t u   WQ~~~;;l~'
         Mioo~ ata rate bt
 ~i1:ing judge ordered .                                     buving. 
 per hour.       . ..
 Quiroga be allowed'to 
                                                With the '~()nsentof
 work. until· a JapmUt 
                                                     Cox,w~o'&payiI)g   forbis·
 2016 trial, statingin~                                     ~)e(l1.,. '. 
   own    legal fees, Steve~
 order that. Henry had ir.., 
                                               told, ThepailyNews "
 reparablydamaged 'the 
                                                     he's logged 60 hours on
 judiciary. Commission­
                                                     the                  at a
 ers . appealed to an 

                                                   SUNDAY, AUGUST 9,2015                * THE DAILY NEWS *                  A9 



                             LOCAL 

                                                                                                    he "was not aware ofhow
                                                                                                    those expenses would
                                                                                                .. rack up." He argued the
                                                                                                    spending could stop if
                                                                                                    Cox would fill court po­
                                                                                                    sitions approved com­
                                                                                                    IDlSSloners.       However,
         Ken Clark                     Stephen Holmes
                                                                                                    .Cox insists he's simply
                                                                    Joe Giusti
                                                                                                     preserving and protect­
                                                                                                     ing the constitution
 m,      expressed       disappoint­   total of $3,960. He said     it was justified because         against    commissioners
:'Ill    ment that compromise          "staggering"     attomey     Quiroga has misman­           .  who     are   overstepping
 he      failed. At one point, the     fees billed to the county    aged important parts of          their authority.
 ,sts    two sides negotiated a        could be considered un­      government and serious             "If I have to file a law­
 lily    plan to create two posi­      conscionable - mean­         constitutional issues are        suit   against a county
ees      tions, one reporting to       ing a judge could rule       being disputed.                  judge  who's violating the
;;ont    commissioners and the         in a lawsuit that the fees     "We cant allow op­             constitution,   I will and I
yet      other to judges. The· is­     arent reasonable and re­     erations worth many              did!' Cox   said.
the      sue of salary and a belief    fund the money.              millions of dollars and            County Judge Mark
         that each side had over.;.      Some commissioners         public safety issues to be Henry did not respond
eu-      stepped its governmental      defended the $200,000        badly managed;' Den­ to a request for com­
m-       authority contributed to      price tag. Dennard said      nard said                        ment.
net      a failure.                    paying expensive attor­        Clark said irs neces­
 at-        "I'll sit down anytim~     neys fees -with taxpayer     sary to hire the best legal        Contact reporter Chacour
Of-      -with any member of the       money was not an ideal       representation for the Koop at 409-683-5241 or
>gao     court or the judiciary to     use of funds, but argued     taxpayers, but conceded chacour.koop@galvnews.
  a      get this thing resolved!'
 of      Stephen Holmes said "I
ges,     mean, who's benefiting
the      here? The lawyers. vyhy
)ID-     can't we sit down and re­
ked      solve our differences:'
Iges        Joe Giusti shared a
:>ri1,   similar opinion.
rled        "No matter who wins
 or-     the court case, the tax:­
rail-     payers lose because
;til1,    they're the one's footing
i to      the bill:' Giusti said.
•tate       The           remaining
                                   BEIRNE, MAYNARD & PARSONS, L.L.P.
                                         1300 POST OAK BOULEVARD
                                               SUITE 2500
                                       HOUSTON, TEXAS 77056-3000

         ,JOSEPH M. NIXON
                                              (713) 623-0887                    DIRECT D,AL: (713) 871-6809
                                                                                    EMAIL:   JNIXON@BMPLLP.COM
                                             FAX (713) 960-1527
         BOARD CERTIFIED
          CIVIL TRIAL LAW
TF"A5 BOARD Of' LEGAL SPECIALIZATION



                                              July 30,2015


Mark W. Stevens                                                   VIA FIRST CLASS MAIL,
Attorney at Law                                                   CERTIFIED MAIL, AND
P.O. Box 8118                                                     EMAIL markwandstev@sbcglobal.net
Galveston, Texas 77553

         Re: 	     Cause No. 15CV0583; The Honorable Lonnie Cox, Local Administrative Judge,
                   Galveston Co. v. The Honorable Mark Henry, County Judge, Galveston County;
                   in the 56 th Judicial District Court of Galveston County, Texas

Dear Mr. Stevens:

       I am writing so that you might remind your client in this case that he has the opportunity
to appoint a candidate of his choice, without approval or consideration of the Galveston County
Commissioner's Court, to the following positions:

                Court Manager                    Annual salary: 22(E)    $63,695
                Administrative Specialist        Annual salary: 18(A)    $42,907
                Administrative Coordinator       Annual salary: 15(A)    $36,998
                Administrative Assistant         Annual salary: 14(A)    $35,215
                Administrative Officer           Annual salary: 19(A)    $45,079.

        On June 13,2015, the Commissioner's Court created positions at your client's request.
This is at least the second request of your client to fill these positions.

        Please take note of your client's sworn testimony as to whether there was a critical
current need for filling the position of Director of Justice Administration (annual salary up to
$120,000) which the County tenninated in July, 2014:

         Q: 	      (By Mr. Friedman) The District Judges have not had or at least - the
                   District Judges have not had anyone in the position of the Director of
                   Justice Administration since July 24 of2014; is that right?

         A: 	      [By Judge Cox] We've been operating without that person, yes.




                                                                                                            o

Mr. Mark Stevens
July 30, 2015
Page 2


        Q:     And the Court Systems didn't shut down, didn't collapse. The Court
               Systems continued to operate and maintain efficiently, correct?

        A.     The Court Systems continued to operate, yes.

        Hearing transcript Vol. 2, p. 118, line 20 to p. 117, line 4 (June 23,2015).

      As Ms. Bonnie Quiroga remains without a position with Galveston County, your client
may appoint Ms. Quiroga to any of the above-referenced positions.

                                                      Very truly yours,



                                                      ~~7 





2206151v.1005032/108027
From: Bluemer, Peri 

Sent: Wednesday, August 12, 2015 10:36 AM 

To: Cox, Lonnie; Sullivan, Kim; Roberts, Barbara; Grady, Patricia; Grady, John; Slaughter, Michelle; Ellisor, John; Neves, 

Kerry; Darring, Anne; Ewing, Jack 

Cc: Boemer, Bob 

Subject: FW: Court administrator system background 


Hello: 

Based on the information I received from the Legal department (attached and below), I wanted to reach out to all of 

you. 

         The hiring process takes some time. Therefore, in order to ensure your ability to place employees into the
pOSitions effective September 1st, I encourage you to begin the interview and hiring process now.
         The court administrator system goes into effect in just three weeks.
         I want to be very clear that The Human Resources Department is available to assist your efforts. We offer
resume screening, pre-interviews and full interview packets as well as reference checking.
         And, if you would like to consider any existing employees for these positions, we have a great INTERNAL
Candidate interview tool as well. This tool is optional, but I wanted you to know it is available for you.
         Internal candidates can interview during work hours.

        Please let me know if there is anything we can do to assist with this process.
~Peri


Peri A. Bluemer
thief Human Resources Officer
t;alveston County, Texas




                                                   ----.......   ---------~--~------.                       





                                                                                                                    [

Peri.bluemer@co.galveston.tx.us
722 Moody, Galveston, Texas 77550 I if 409-770-5350 I Fax: 409-766-4599ICell: 409-692-5273




        Galveston County Human 

                     Resources 

                    Core Purpose
 We Want "fa Be llle Bl!st We GII'I Be fn Making: PQ.opi es'
                       livel> E~s,ier,

                      Strategies
o Follow Thro!.leh To The Resohrtiol1 EveoyTime
o Consistently Rc"'C<vafuate Ourselves And Make 

   Course Correrlions. 

o Provide 0 J'le 0" One, Penon",1 Comrrn,mi(:;;ition.j
o Jum I' TI'Ir~ugh Hoops-- Philosophy
o Be Open Mind:edToChanse, Training And 

  Feedbac:k 

o Ask Qu.estions About Our Work
Q Be Willin,g To Embrace Chan~ 

                     Core Values 

                          Servi-ce 

                        lnte,grity 

                       Engagement 





From: Boemer, Bob
Sent: Tuesday, August 11, 2015 5:39 PM
To: Bluemer, Peri
Subject: Court administrator system background

Peri: What follows is the background for the creation of five positions that will, effective September 1, 2015, report to
the district and statutory county court judges as court administrator system allowed under section 75.401 ofthe Texas
Government Code.

          On June 13, 2015 the Commissioners Court of Galveston County, Texas approved an order authorizing the
creation offive full-time positions titled Court Manager, Administrative Specialist, Administrative Coordinator,
Administrative Assistant, and Administrative Officer. These positions were intended to provide administrative support to
the county's judicial officeholders. To comply with existing state law, the June 13 order created these positions under
                    th
the office ofthe 56 Judicial District Court, whose officeholder, the Honorable Lonnie Cox, is the current Administrative
Judge ofthe District Courts of Galveston County.

        Commissioners Court took this action in response to a May 12,2015 application signed by the Honorable Lonnie
Cox, the Honorable Barbara E. Roberts and the Honorable Kimberly Sullivan requesting establishment of a court
administrator system to serve the statutory county and district courts of Galveston County.

        As of June 13, 2015, the Texas Government Code authorized the county courts at law of Galveston County, but
not the district courts, to request and maintain a court administrator system. In recognition of this statutory obstacle to
the request by the Honorable Cox on behalf of the Galveston County district judges, the June 13 order created
requested positions in the office of the 56th Judicial District Court with the power of appointment vested in the holder of
                                                               2
that office. However, as ofthe date of this letter, the Honorable Cox has not made any appointments to the positions
created by Commissioners Court.

       The June 13 order also provided that, in the event SB 1913 was enacted into law and to be effective on
September 1, 2015, then a court administrator system would be created for the Galveston County district, county and
probate courts, the aforementioned positions would report to the district and statutory county judges collectively, and
the position of "Court Manager" would be changed to "Court Administrator."

        As you know, SB 1913 was signed into law and takes effect on September 1, 2015. Attached to this email are
copies of S8 1913, as well as an excerpt of the minutes of the June 13, 2015 meeting of Commissioners Court authorizing
the creation of a court administrator system and the aforementioned five positions under the collective supervision and
control of the district and statutory county court judges effective September 1. While this is a new statutory provision,
legal authority about other statutory positions reporting collectively to multiple judges have consistently held that such
appointments are made by majority vote of the officeholders.

Please call me if you have any questions.

Bob Boemer

Robert B. Boerner
Galveston County Legal Department
Director
County Courthouse
722 Moody, 5th Floor
Galveston, Texas 77550-2317
(409) 770-5567 (direct)
(409) 770-5562 (main)
(409) 770-5560 (fax)

The information contained in this transmission and any attachments hereto is confidential information intended solely for
the use of the individual(s) named above and may be protected from disclosure by privileges recognized in the law. If the
reader of this message is not an intended recipient, the reader is hereby notified that any dissemination, distribution,
copying, or use of this communication in any way is strictly prohibited.




                                                            3
, Mark Stevens

 From:                      Mark Stevens [markwandstev@sbcglobal.net]
 Sent:                      Wednesday, August 19, 2015 9:20 AM
 To:                        'jnixon@bmpllp.com'
 Attachments:               coxnixon081915.pdf


 Mr. Nixon:

 See the attached letter.



 Mark W. Stevens




                                                                        F

                              MARK W. STEVENS 

                             ATTOR.t1\ffiY AT LAW 

                                P.O. BOX 8118 

                         GALVESTON, TEXAS 77553 

                                  409.765.6306 

                                Fax 409.765.646 

                       Email: markwandstev@sbcglobal.net 


                                 August 19,2015 


Joseph Nixon                                 Via EmaillPDF
Beirne Parsons & Maynard LLP
Houston, Texas

                                                                                     th
Re: No. 15CV0583; The Hon. Lonnie Cox v. The Hon. Mark A. Henry; In the 56
District Court of Galveston County, Texas

Dear Sir:

This is in response to your letter of July 30, 2015, and Ms. Peri Bluemer's recent
email to Judge Cox regarding "interviews", etc.

Paragraph 6 at Page 9 of that Temporary Injunction forbids the County Judge and
all others acting in concert with him from "Reassigning or relocating any
employee who was an employee ofJustice Administration on July 23, 2014,
including but not limited to Bonnie Quiroga, Monica Gracia and Deputy Clint
PurcelL"

Your proposal and Ms. Bluemer's are clearly intended to violate the above
provision, on top of other many violations which have already occurred.

At this time, Judge Cox has no authority to act under SB 1913-and neither does
County Judge Henry, Peri Bluemer or anybody else.
If at any time County Judge Henry or others feel it is necessary to act in
contravention ofthe Temporary Injunction ofJuly 6, the appropriate route is not to
engage in selfhelp, but to seekjudicial authority, i.e., from the trial court, which
may receive evidence as to your proposed action, and also as previous violations
ofthe July 6, 2015 Order of Temporary Injunction.


ve~
~ ­      .




Mark W. Stevens

cc: Judge Lonnie Cox




                                         2

                                                            1



 1                      REPORTER'S RECORD 

 2

 3

 4

 5                          EXCERPT OF
 6

 7

 8

 9         GALVESTON COUNTY COMMISSIONERS COURT WORKSHOP
10
11

12
13

14         On the 19th day of August, 2015, the following
15   excerpt from a video of Commissioners Court workshop
16   occu rred :
17

18

19
20
21
22

23

24
25
                                                                        2


 1

 2                    COMMISSIONER CLARK:     All right.    So what
 3 about the Judges?
 4                    JUDGE HENRY:     You have my thought.
 5                    MR. CLARK:     So you are saying just that one
 6   position, or are you saying all the positions?
 7                    JUDGE HENRY:     Give them all.   I don't think
 8   you can do just one.
 9                COMMISSIONER CLARK:         You think they ought
10   to be paid all the same?
11                    JUDGE HENRY:     That would seem reasonable,
12   maybe not.
13                    COMMISSIONER CLARK:     So are you suggesting
14   do away with the entire stipend or a portion of it,
15   taken back to where they were before they got this
16   stipend increase a couple years back?
17                    COMMISSIONER DENNARD:     Do you know what
18   that the dollar amount was, the stipend was?
19                    JUDGE HENRY: Yeah, it was 15.        It was 15
20   the last year.
21                COMMISSIONER CLARK:         It was -- it was 15,
22   but I think the Court was also paying 9300.           That's why
23   I suggested we go back and look at that.
24                    MR. DELAC:     That's going to require some

25   research, though .. I am not ready for that yet.
                                                                      3


 1                   COMMISSIONER DENNARD:     It went up
 2   significantly.
 3                   COMMISSIONER CLARK:     Do you have one of
 4 these from 2010?
 5                   MR. DELAC:     It's goi ng to be in the budget
 6   book. Yeah. It's going to take a little time bit of time
 7 to go find and verify it.         I just want to make sure I
 8 give you correct numbers.         I don't want to tell you
 9   something off the top of my head and -­
10                   JUDGE HENRY:     I don't remember 9300 from
11   anything, so I am guessing about (inaudible).
12                   COMMISSIONER CLARK:     I only remember
13   raising it once form 92- or 9300 up to the 18,000.
14                   JUDGE HENRY:     No, we went from 15 to 18.
15   The legislature authorized an increase up to 18.
16                   COMMISSIONER CLARK:     Yeah, but I thought we
17 weren't paying the full 15.
18                   JUDGE HENRY:     I thought we were.
19                   COMMISSIONER CLARK:     I'm   checking, just
20   veri fy that.
21                   COMMISSIONER HOLMES:     2013 the State paid
22   125, total compensation of 140.
23                   JUDGE HENRY:    Yes, we paid 15.      Is that
24   what yours is at?
25                   COMMISSIONER HOLMES:     That's 2013.
                                                                     4



 1                 JUDGE HENRY:     I dont' think it's changed
 2   since 2011.
 3                 COMMISSIONER CLARK:     Can you go back to see
 4 what it was prior to that, like 2009?
 5                 COMMISSIONER HOLMES:     Sure.    2009 the State
 6   paid 125, total compensation 140.
 7                 JUDGE HENRY:    Say that again.
 8                 COMMISSIONER HOLMES:     The same thing, 125.
 9                 JUDGE HENRY:    What year?
10                 COMMISSIONER HOLMES:     2009.
11                 JUDGE HENRY:    Yeah, see.
12                 MR. DELAC:     It looks 1 ike in 2008 and 2009
13   it was both 15,000.
14                 COMMISSIONER CLARK:     Okay.
15                 JUDGE HENRY:    .That's my misunderstanding .
16                 MR. DELAC:     '09 and '10 are the same.    '09
17   and '10 are 140,000 and they paid 125, so it's 15.
18                 COMMISSIONER DENNARD:     Yes.    So what
19   happened, I guess, what happened with that is even
20   though the supplement increased a little bit, by
21   continuing to pay the full supplement rather than
22   drawing it back down in response to the State's increase
23   of the base, we were then hit with additional -­
24   significant additional costs on the County Court side
25   because the statute says you have got to pay the County
                                                                      5


 1 Courts in line with the District Courts.
 2                  MR. DELAC:      You can't pay less than a
 3 thousand dollars less.
 4                  COMMISSIONER DENNARD:       So -- so it wasn't
 5 the delta between the supplements.          It was a
 6   combination.    It was basically the total increase in
 7 salary which sucked everything up, which cost us some on
 8   the District side but a ton on the County side as they
 9 were pulled up.
10                  COMMISSIONER GIUSTI:       So what exactly are
11   you talking about doing with it?
12                  COMMISSIONER DENNARD:       Reducing the amount
13   of salaries that we are paying toward our District and
14   County Judges in order to save significant money.
15                  CO~IMISSIONER    GIUSTI:   How much?
16                  COMMISSIONER DENNARD:       That's the
17
18

19
     discussion.    I think one factor is the amount of
     attorneys' fees that we're i ncurr-j ng.
                    COMMISSIONER GIUSTI:       We're incurring more
                                                                      I
20   attorney's fees because you are having for trials.



                                                                      I
21                  JUDGE HENRY:      No.   We are incurring
22   attorneys' fees because one of them sued me.
23                  COMMISSIONER GIUSTI:       Oh, those -- those
24   fees_   This could kind of look pretty retaliatory, huh?
25                  COMMISSIONER DENNARD:       I don't think it's a
                                                                   6


 1 question of retaliatory.      I think it's a question of
 2   somebody has got to pay the bill.     So where are those
 3   going to come from?   Are they going to come out of
 4 general revenues or are they going to come out of the
 5 come from the folks who are responsible for the costs?
 6 That is the issue.
 7                COMMISSIONER GIUSTI:      They will argue who
 8   is responsible for the costs.
 9                COMMISSIONER DENNARD:      They will.   And if
10   they were, I guess, County Commissioners, they could
11   make that judgment.
12                COMMISSIONER GIUSTI: The Courts (inaudible)
13   make that judgment.
14                COMMISSIONER DENNARD:      I think from a
15   budget perspective, I suspect this Court will make that
16   judgment.
17                COMMISSIONER CLARK:      Yeah.   (Inaudible).
18   So that would be if we did away with the supplement,
19   that would be a savings of 180,000?
20                JUDGE HENRY:     It would be more than that.
21   It would affect my portion, too.
22                MR. DELAC:     I have already got it figured
23   out.
24                JUDGE HENRY:     What?
25                MR. DELAC:     The 200, I assume your whole -­
                                                                         7



 1 the whole 25 would come out, right?
 2                   JUDGE HENRY:     No.    It's towards the 90
 3   percent.    Pl us it's not       take whatever their total is.
 4                   MR. DELAC:     It would be 140.        So by
 5   (inaudible) 126.
 6                   JUDGE HENRY:     Ri ght .
 7                   COMMISSIONER CLARK:         As opposed to 165.
 8                   MR. DELAC:     115.
 9                   MR. CLARK:     They changed the percentage.
10                   JUDGE HENRY:     That was just the supplement,
11   not the salary.      The salary already was the percentage.
12                   COMMISSIONER CLARK:         Correct.   So you are
13   saying your salary would be 126,000?
14                   JUDGE HENRY:     Yes.       No, no, plus the new
15   supplement of 25 too.        So it would an additional 16,000.
16                   MR. DELAC:     (Inaudible).
17                   COMMISSIONER DENNARD:         So (inaudible) I
18   wasn't listening.
19                   JUDGE HENRY:     It would come out to 151
20                   MR. DELAC:     The difference is 16,200.
21                   JUDGE HENRY: So 180 plus (inaudible).
22                   MR. DELAC: I can -- I can tell you what it
23   is.   All rig ht .
24                   COMMISSIONER DENNARD:          (Inaudible)
25   benefits?
                                                                        8



 1                  MR. DELAC:     238,000.     That's the benefits.
 2                  JUDGE HENRY:     (Inaudible).
 3                  MR. DELAC:     Yes, sir.
 4                  COMMISSIONER DENNARD:        232.   And that's
 5   based upon what?
 6                  MR. DELAC:     Say that again?      It's 238,000.
 7                  JUDGE HENRY:     That's based on not paying
 8   196,000 (inaudible).
 9                  COMMISSIONER DENNARD:        Is that like zero
10   supplements?
11                  MR. DELAC:     Yes.
12                  COMMISSIONER DENNARD:        Well, I know that I
13   heard I know at least one -- I think more -- other
14   elected officials had been pressing during the
15   legislative session to try to reduce your salary.            I
16   know has been a push to reduce your salary judgment and
17   that there's a feeling that the County Judge is making
18   too much money.    You know, and if we are going to, I
19   guess, do what some (inaudible) to reduce your salary,
20   that would necessitate legal and statutory (inaudible)
21   reductions corresponding with that.         And it's a function
22   of the statute.    It's really not anything that we are
23   doing from that front.
24                  JUDGE HENRY:     .True.    I would think i t ' s
25   safe to say that (inaudible).        That seems to be the
                                                                     9


 1   answer to everything we do.       I guess what I would like
 2   to do is think about it for a little bit.        I am going
 3   over 11 :30 meeting Jo go T. I. S. consortium, so I was
 4   going to go ahead and probably head out now.        And so do
 5   you want break up for lunch?
 6                COMMISSIONER HOLMES:         Whenever you are
 7   ready.
 8                                 *   *   *


 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
                                                               10


 1                    REPORTER'S CERTIFICATE 

 2
 3

 4 THE STATE OF TEXAS      )
 5
     COUNTY OF GALVESTON       )
 6
 7

 8       I, Dale W. Lee, Certified Shorthand Reporter in and
 9 for the State of Texas, do hereby certify that the above
10   and foregoing contains a true and correct transcription
11   of the excerpt of the Commissioners Court workshop, to
12   the best of my ability.
13
14
15       WITNESS MY OFFICIAL HAND this the 20th day of
16   August, 2015.
17
18
19                     IslDale W. Lee, CSR
                       Dale W. Lee, Texas CSR 2561
20                     Expiration Date: 12/31/16
                       Official Court Reporter
21                     56th District Court
                       Galveston County, Texas
22                     600 59th St., Ste 3203
                       Galveston, Texas 77551
23
24
25